HARDY, Judge.
This action for workman’s compensation was consolidated for trial and for purposes of appeal with the case of Richards v. Consolidated Underwriters, La.App., 90 So.2d 577.
The facts, the principles of law and our conclusions are fully set forth in the case cited, supra.
Accordingly, it is ordered, adjudged and decreed that the judgment dismissing the call in indemnity is annulled, reversed and set aside and there is now judgment in favor of Consolidated Underwriters and against Alvin W. Curtis for the full amount paid by Consolidated Underwriters in satisfaction of the judgment rendered in favor of plaintiff, William O. Bush, together with all costs.